Citation Nr: 0301395	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-03 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits, in the amount of $6,980.00.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 Committee on Waivers and 
Compromises (Committee) at the Department of Veterans 
Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.


FINDING OF FACT

In March 2002, prior to the promulgation of a decision in 
the appeal, the Committee reconsidered and reversed its 
prior decisions issued on October 17, 2001 and on March 
12, 2002, granted the veteran's request for a waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $6,980.00.


CONCLUSION OF LAW

There no longer is an issue of fact or law pertaining to a 
claim for entitlement to waiver of recovery an overpayment 
of improved pension benefits in the amount of $6,980.00 
before the Board for appellate review.  38 U.S.C.A. 
§§ 511(a), 7104(a), 7105(d)(5) (West 1991 & Supp. 2002); 
38 C.F.R. § 20.101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The jurisdiction of the Board extends to all questions in 
a matter which under 38 U.S.C.A. § 511 is subject to 
decision by the Secretary.  38 U.S.C.A. § 7104(a) (West 
Supp. 2002); 38 C.F.R. § 20.101 (2002).  The Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
38 U.S.C.A. § 7105(d)(5) (West 1991).

The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$6,980.00 has been granted.  Because there is no longer 
any issue of error of fact or law appropriately before the 
Board for consideration, the appeal must be dismissed.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.101 (2002).


ORDER

The appeal is dismissed.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

